ORDER
Pursuant to the provisions of Article V, Section 4 of the South Carolina Constitution,
*241IT IS ORDERED that the Pilot Program for the Electronic Filing (E-Filing) of documents in the Court of Common Pleas, which was established in Clarendon County by Order dated December 1, 2015, is expanded to include Sumter County and Lee County, beginning January 19, 2016. Beginning January 19, 2016, all filings in all common pleas cases commenced or pending in Sumter County and Lee County must be E-Filed if the party is represented by an attorney, unless the type of case or the type of filing is excluded from the Pilot Program.
Attorneys should refer to the South Carolina Electronic Filing Policies and Guidelines, which were adopted by the Supreme Court on October 28, 2015, and the training materials available at http://www.sccourts.org/efiling/ to determine whether any specific filings are exempted from the requirement that they be E-Filed. Attorneys who have cases pending in Pilot Counties are strongly encouraged to review, and to instruct their staff to review, the training materials available on the E-Filing Portal.
s/Costa M. Pleicones
Costa M. Pleicones
Chief Justice of South Carolina